Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed June 30, 2022.
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the newly amended independent claims are not disclosed by Sutton-Shearer.  Examiner disagrees and notes that Applicant has not attempted to analyze the scope of the claims under the broadest reasonable interpretation.  As noted below the broadest reasonable interpretation of the claims as currently drafted is anticipated by Sutton-Shearer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 4-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2017/0206567 by Sutton-Shearer.
Regarding claim 2, Sutton-Shearer discloses a non-transitory computer-readable recording medium having recorded thereon a game program executed by a server having a processor and a communication network (para. 64-70 – see the server operating a game for client devices), in a game system which is realized by a plurality of user terminals each including a communication interface communicating with the communication interface of the server via a communication interface (para. 64-70 – see the client devices and hardware), and a display, operated by respective user terminals and the server, the program, when executed by the server (para. 64-70 – see the client devices operating in conjunction with the server), causes the server to perform operations comprising: setting objects represented by digital content into a state in which the objects are transmittable to the plurality of user terminals (para. 80-86 and para. 97 – see the loyalty requirements for transfer of goods); transmitting one of the objects over the communication network from the communication interface of the server to one of the plurality of user terminals, in response to a request transmitted from the one of the plurality of user terminals to the server over the communication network for transmitting the one of the objects from the server to the one of the plurality of user terminals (para. 80-86 and para. 97 – see transferring goods via the good distribution module 124); and classifying a plurality of users into a plurality of groups on the basis of predetermined classification criteria, wherein the setting of the objects includes setting a different object, for each group, to be in a state of being capable of being transmitted to the plurality of user terminals (para. 80-86 and para. 97 – see the loyalty requirements for transfer of goods),
wherein the setting operation sets a predetermined number of the objects represented by the digital content into the state in which the objects are transmittable to the plurality of user terminals (para. 105-106 – see limited number of virtual goods based on sponsor limits), and wherein the predetermined number is shared among the plurality of users in the same group (para. 80-86 and para. 97 – see the loyalty requirements for transfer of goods).
Regarding claims 6 and 7, these claims are rejected as discussed above with regard to claim 1.
Regarding claim 4, Sutton-Shearer discloses the non-transitory computer-readable recording medium according to claim 2, wherein the operations further comprise: classifying one of the plurality of users as being capable of belonging to a plurality of groups, and wherein the setting of the objects includes setting an object set in a state of being capable of being transmitted, for each of the plurality of groups, to be in a state of being capable of being transmitted to the one of the plurality of user terminals, in the case where the one of the plurality of users belongs to a plurality of groups (para. 80-86 and para. 97 – see the loyalty requirements for transfer of goods).
Regarding claim 5, Sutton-Shearer discloses the non-transitory computer-readable recording medium according to claim 2, wherein the operations further comprise: setting objects set in a state of being capable of being transmitted, to be in a state of being incapable of being transmitted, by a lapse of a predetermined period of time (para. 113-114 – see time limited release).
Regarding claim 8, Sutton-Shearer discloses the non-transitory computer-readable recording medium according to claim 2, wherein the set predetermined number depends on the degree of rarity of the objects (para. 106 – see the number of goods as a factor.  Examiner notes that “depends on the degree of rarity” is a broad limitation and any consideration of the rarity of an object meets this limitation.).
Regarding claim 9, Sutton-Shearer discloses the non-transitory computer-readable recording medium according to claim 2, wherein the classifying of the plurality of users into the plurality of groups is performed on the basis of the users' selected group (para. 80-86 – see at least players setting up an account and the above noted loyalty achievement.  Examiner notes that “users’ selected group” is a broad limitation and includes any actions that a player takes that differentiates a player.).
Regarding claim 10, Sutton-Shearer discloses the non-transitory computer-readable recording medium according to claim 2, wherein the operations of the server further comprise displaying the total number of the objects transmitted to the plurality of users (para. 105-106 – see the client interface).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715